DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20090142622 A1) in view of Meguro et al. (US 20080057351 A1) and Kanagawa et al. (US 20060154114 A1). 
 	For claim 1, Nakamura teaches a magnetic sheet for plant cultivation (functional recitation to which the sheet of Kanagawa et al. can be used for plant cultivation), comprising: a base material (para. 0120, the nonmagnetic support); and a magnetic layer (as stated in claim 1) which is arranged on the base material and comprises a resin (the binder as stated in claim 1) and at least one selected from the group 
	However, Nakamura is silent about wherein a product of residual magnetization and layer thickness of the magnetic layer is 20 mA or higher; wherein the magnetic sheet, as a whole, has a breaking strength of 20 MPa or higher, and a breaking elongation of 30% or higher; and wherein the magnetic sheet has a transmittance of light having a wavelength of 600 nm of 1.5% or lower.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the magnetic sheet of Nakamura, as a whole, has a breaking strength of 20 MPa or higher, and a breaking elongation of 30% or higher, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the user’s preference to select the desired breaking strength and elongation so as to achieve longer lasting magnetic medium) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Kanagawa et al. teach a magnetic sheet for plant cultivation (functional recitation to which the sheet of Kanagawa et al. can be used for plant cultivation), comprising a base material (1 or 2 or 5); and a magnetic layer (3) which is arranged on the base material and comprises a intermediate layer (para. 0066) that function as an adhesion layer and at least one selected from the group consisting of a ferromagnetic powder and a ferrimagnetic metal (para. 0065), wherein a product of residual magnetization and 
 	Meguro et al. teach a magnetic sheet for plant cultivation (functional recitation to which the sheet of Kanagawa et al. can be used for plant cultivation), comprising a magnetic sheet has a transmittance of light having a wavelength of 3% or less, depending on the chosen magnetic tape.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to consider the magnetic sheet of Nakamura with a transmittance of light having a wavelength of wavelength 3% or less, depending on the amount of light transmittance the user select for the magnetic medium to have for allowing more energy or not to be captured from the light. 
 	For claim 2, Nakamura as modified by Kanagawa et al. and Meguro et al. further teaches wherein the magnetic layer has a thickness of from 0.2 µm to 10 µm (para. 0050 of Nakamura). 
	For claim 13, Nakamura as modified by Kanagawa et al. and Meguro et al. further teaches wherein the base material has a breaking strength of 20 MPa or higher, and a breaking elongation of 30% or higher (para. 0124 of Nakamura).  
	For claim 15, Nakamura as modified by Kanagawa et al. and Meguro et al. further teaches wherein the magnetic layer has a thickness of from 0.5 µm to 10 µm (para. 0154 of Nakamura).  

	For claim 17, Nakamura as modified by Kanagawa et al. and Meguro et al. is silent about wherein the product of residual magnetization and layer thickness of the magnetic layer is 540 mA or higher.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the product of residual magnetization and layer thickness of the magnetic layer of Nakamura as modified by Kanagawa et al. and Meguro et al. be 540 mA or higher, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (to improve the magnetic properties in the ferromagnetic power and to obtain a higher output).  In re Aller, 105 USPQ 233.
	For claim 18, Nakamura as modified by Kanagawa et al. and Meguro et al. teaches wherein the product of residual magnetization and layer thickness of the magnetic layer is 1,200 mA or lower (para. 0169 of Kanagawa; 50mA is “lower”).
	For claims 19 & 20, the limitation has been explained in the above, thus, please see above. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as modified by Kanagawa et al. and Meguro et al. as applied to claim 1 above, and further in view of Inoue et al. (US 20050153170 A1).
For claim 4, Nakamura as modified by Kanagawa et al. and Meguro et al. is silent about wherein the magnetic layer has a squareness ratio of 0.6 or higher.
	Inoue et al. teach a magnetic sheet comprising a magnetic layer with a squareness ratio of 0.6 or higher (para. 0028,0071).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnetic layer of Nakamura as modified by Kanagawa et al. and Meguro et al. with a squareness ratio of 0.6 or higher as taught by Inoue et al. in order to improve the orientation of the magnetic powder in the lengthwise direction, thus, obtaining a better output with shorter wavelengths for improving the performance of the magnetic sheet.
Response to Arguments
Applicant's arguments with respect to claims 1,2,4,13,15-20 have been considered but are moot in view of the new ground(s) of rejection. However, certain arguments that are applicable will be addressed herein.
Applicant argued that Kanagawa as a whole would not motivate a person skilled in the art to alter the invention of Kanagawa to have a product of residual magnetization and layer thickness of the magnetic layer exceeding 50 mA, such as 540 mA, as recited in amended claim 19. In addition, when the product of residual magnetization and layer thickness of the magnetic layer is 540 mA or higher, it promotes the growth of plants.

As stated in the above, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the product of residual magnetization and layer thickness of the magnetic layer of Nakamura as modified by Kanagawa et al. and Meguro et al. be 540 mA or higher, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (to improve the magnetic properties in the ferromagnetic power and to obtain a higher output).  In re Aller, 105 USPQ 233.
In addition, while applicant claims 540 mA or higher, applicant also stated in the specification an extremely broad range of 1,200 mA or lower, which would also cover the range as taught in Kanagawa. 
Furthermore, applicant’s specification also claim the same range as Kanagawa in para. 0017. Thus, it appears that it would have been obvious to one having ordinary skill 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643